 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpecialty Waste & Wasteco, Incorporated and WillieFrank Leslie. Case 10-CA-183668 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 18 April 1983 Administrative Law Judge J.Pargen Robertson issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondents filed cross-exceptionsand a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1andconclusions and to adopt his recommendation.ORDERThe recommendation of the administrative lawjudge is adopted and the complaint is dismissed.I The General Counsel has excepted to the finding that RespondentWasteco, Incorporated did not constitute a single employer with Re-spondent Specialty Waste. The exceptions find no support in the record.The Respondents' exceptions were contingent on an unfavorable rulingby the Board on the single employer issue and thus need not be consid-ered here.DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge.This case was heard in Atlanta, Georgia, on February 9,1982. The complaint, which issued on September 16,1982, alleges that the Respondent violated Section 8(a)(1)of the Act by discharging employee William FrankLeslie on June 4, 1982.On the entire record and from my observation of thewitnesses, and after due consideration of oral argumentand briefs filed by General Counsel and Respondent, Imake the followingFindingsThe General Counsel alleged that the Board has juris-diction over the Employer herein, Specialty Waste, byvirtue of Specialty and another Employer, Wasteco In-corporated, being a single-integrated business enterprise.The General Counsel also alleges that Specialty Wasteviolated the National Labor Relations Act by discharg-ing employee Willie Frank Leslie because of Leslie'sconcerted activities.The Respondent quarrels with the General Counsel'sassertions regarding jurisdiction and unfair labor prac-tices herein. Moreover, the Respondent contends that269 NLRB No. 12service of the charge and complaint were never effectedon Wasteco, Incorporated.I find that the Respondent is correct in its contentionthat the General Counsel did not show that Specialty en-gaged in interstate commerce.No evidence was offered to prove that SpecialtyWaste engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act. Instead, the General Counselrelied on a stipulation that Wasteco, Incorporated, satis-fied the Board's jurisdictional standards during the 12months before complaint issued. Therefore, the GeneralCounsel's allegation that Specialty and Wasteco consti-tute a single-integrated business enterprise is indispensa-ble to the establishment of jurisdiction over Specialty.Specialty and Wasteco are each engaged in the collec-tion, removal, and disposal of waste. Specialty serves res-idential customers, and Wasteco services commercialcustomers.Specialty is a sole proprietorship, owned by HowardBurnett.Wasteco was incorporated in July 1981, and its officersincluded Howard Burnett. At the time its incorporation,Burnett was the vice president of Wasteco. Wasteco'spresident was Ronald Turner. H. Barry Gibbs was Was-teco's secretary-treasurer.The evidence is undisputed that, during November1981, Ronald Turner and Howard Burnett discussed thepossibility of Wasteco purchasing Specialty Waste.Turner and Burnett agreed upon a price with the under-standing that Turner would operate Specialty on a tem-porary trial basis to determine the desirability of consum-mating the purchase by Wasteco. From December 1,1981, until April 30, 1982, Wasteco, through Turner, op-erated Specialty. During that period, Turner carefullydesignated Specialty's income and outgo by indicationson deposit slips and checks. However, after managingSpecialty for the 5-month period, Turner decided againstpurchasing Specialty. After April 30, Wasteco continuedto receive some income through Specialty during Mayand June 1982 for services billed before April 30. Addi-tionally, Specialty agreed to pay Wasteco, on an install-ment basis, for an investment Wasteco had made in curbpickup containers which were retained by Specialty.However, since April 30, 1982, Specialty has been man-aged exclusively by Howard Burnett.As to Wasteco, BurrIett testified without rebuttal thathe has never had, nor exercised, any authority in its man-agement or operations. He owned stock and held the po-sition of vice president until October 1982 when he soldhis interest in Wasteco.By application of the criteria normally considered bythe Board in integrated enterprise issues, it is apparentthat Specialty and Wasteco did not constitute a single-in-tegrated enterprise, except during the December 1981through April 1982 period. During that period, there wasan interrelation of their operations, and the companieshad common management, and financial control, andcentralized control over labor relations policy [NLRB v.Triumph Curing Center, 571 F.2d 462, 468 (9th Cir.1978); Edward C. Kelly Co., 230 NLRB 337, 338-339(1977); Radio & Television Broadcast Technician Local96 SPECIALTY WASTEUnion 1264 v. Broadcast Service of Mobile, 380 U.S. 255(1965); Friederich Truck-Service, 259 NLRB 1294, 1300(1982)].However, the record fully supports Specialty's conten-tion that its trial operation from December through April1982, by Wasteco, was an arm's-length transaction whichwas terminated at the end of April. Although funds werereceived by Wasteco in May or June 1982 in satisfactionof billings for Specialty services before April 30, therecord demonstrated that the above-mentioned integratedenterprise indicia were not satisfied beyond April. Evi-dence of interaction between the two entities after April30 is minimal. Although Specialty borrowed a Wastecotruck on one occasion during an emergency, on anotheroccasion Specialty took the same action of borrowing atruck during an emergency from another unrelated em-ployer. Since April 30, 1982, Specialty and Wasteco haveoperated as totally separate entities.Therefore, the evidence shows that before December1981 and after April 1982 Specialty and Wasteco did notconstitute a single-integrated enterprise. The Decemberthrough April 1982 operation was temporary, not de-signed to become permanent absent an agreement to con-summate the sale of Specialty to Wasteco. That condi-tion was never satisfied and there never existed a perma-nent status which would qualify the two entities as asingle-integrated enterprise. Therefore, I find that theevidence failed to prove that Specialty and Wasteco con-stitute a single-integrated employer at any time materialherein.Moreover, even if a single-integrated employer statusexisted from December 1981 to April 30, 1982, thatperiod preceded all of the alleged activity in this pro-ceeding. The complaint alleges an illegal discharge onJune 4, 1982. No other unfair labor practices are alleged.The unfair labor practice charge was filed on July 19,1982, and the complaint issued on September 16, 1982.All those dates fell after the brief period of Wasteco'soperation of Specialty. Therefore, it is clear that a singleintegrated status did not exist on the crucial dates herein.In view of the above, and the evidence which clearlydemonstrates that the Employer involved in the employ-ment and discharge of the alleged discriminatee, WillieFrank Leslie, was exclusively Specialty Waste, it is ap-parent that the General Counsel has failed to establishthe jurisdictional basis for its action. No evidence was of-fered to show that Specialty Waste engaged in interstatecommerce and no evidence was offered to show thatSpecialty Waste satisfied the Board's commerce require-ments. Such evidence is indispensable in view of my de-termination that Specialty is not integrated with Was-teco.On the basis of the above, I find that this Agencylacks jurisdictional authority to proceed against SpecialtyWaste. The complaint fails to state cause of actionagainst Wasteco even though Wasteco is also named.Specialty, not Wasteco, was the exclusive Employer ofthe one alleged discriminatee. No unfair labor practiceswere alleged against Wasteco.Therefore, I recommend that the complaint be dis-missed in its entirety.---97